DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.
 		
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 21, 28, and 35 recite "the first overlay content element undetectable to a user."  This appears to refer to subject matter from paras. 75 and/or 76 of the original specification which discuss hidden items.  However, in the original specification, the overlay is revealed to a user, either by secret keystrokes, visibly changing the cursor into crosshairs, displaying bullet holes in response to clicks, etc.  In other words, a user is able to detect the presence of the overlay in every example given in the specification.  Therefore, the original specification does not provide support for an "undetectable" overlay.  The remaining claims depend on one of claims 21, 28, and 35 but fail to cure the cited deficiencies.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21, 28, and 35 recite "the first overlay content element undetectable to a user."  The claim earlier recites "display times" and "display positions" of the overlay content elements.  It is unclear how an overlay content element can have a display time and display position without being able to be detected by a user.  In the examples given in paras. 75-76 of the original specification, while the overlay content elements may be hidden, they are detectable because a user can ultimately experience the overlay content elements in response to certain actions.  Therefore, the scope of the word "undetectable" in the current claims is unclear.  For the sake of further examination, the Examiner will treat the scope of "undetectable" to mean "hidden" but ultimately detectable.  The remaining claims depend on one of claims 21, 28, and 35 but fail to cure the cited deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-30, 32-37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over DeMarco et al. (US 2007/0260677; hereinafter "DeMarco") in view of Ahanger et al. (US 2008/0307454; hereinafter "Ahanger"), and further in view of Andrews, II et al. (US 2015/0319501; hereinafter "Andrews").
Regarding claim 21, DeMarco discloses A computer-implemented method for generating augmented video content, comprising: receiving, by a processor of a user device, from an overlay video system, playlist data of one or more underlying content elements ("the server sends at least the following to the client: … playlist data associated with the selected video," para. 20), one or more overlay content elements, one or more display times of the overlay content elements, and one or more display positions of the overlay content elements ("The playlist data includes sequence and timing information for playing each segment of the video selected by the client, timing information indicating when to display each overlay during playing of the video, location information indicating a coordinate within the video for displaying each overlay," para. 19); generating, by the processor of the user device, augmented video content in accordance with the playlist data, by merging a first overlay content element with a first underlying content element at a first display time and at a first display position ("The controller sequences and merges the video content and each associated overlay into an integrated media sequence that is played to the user via the browser using player and in accordance with the playlist," para. 20), the first overlay content element configured to obtain user feedback ("Overlays … may include link information that allows a user to automatically retrieve further information by clicking on a representation of the overlay," para. 18); detecting, by the processor of the user device, a first triggering event during the presentation of the augmented video content, the first triggering event being associated with an expiration of the first overlay content element ("On Event: video.time 'near' timepoint + timepoint.duration … Hide tag.content," para. 20); detecting, by the processor of the user device, a second triggering event during the presentation of the augmented video content, the second triggering event being associated with a second display time at a second display position ("Associated with each overlay is timing information indicating when to display the overlay during playing of the video, and location information indicating a coordinate (e.g., an x-y coordinate) within the video where the overlay should be initially displayed," para. 18); and generating, by the processor of the user device, modified augmented video content in response to the first triggering event, the second triggering event, and in accordance with the playlist data, by removing the first overlay content element from the underlying video content ("On Event: video.time 'near' timepoint + timepoint.duration … Hide tag.content," para. 20) and merging a second overlay content element with a second underlying content at the second display time and at the second display position ("On Event: video playing and video.time 'near' timepoint … Show Content," para. 20).
DeMarco does not disclose the overlay video system using adaptively determined rules to programmatically identify the playlist data.
In the same art of dynamically inserting content during playback of video, Ahanger teaches the overlay video system using adaptively determined rules to programmatically identify the playlist data ("The stream composition service may deliver the ad in the video stream or playback, on top of or as an overlay to the video stream or playback," para. 179; "the playlist creation service provides for the creation of dynamic playlists that update content automatically, based on … rules," para. 108; "A business rule may comprise any type and form of configuration, language, script, or logic. The business rule may identify the content," para. 131; "the playlists may be dynamically determined via one or more business rules," para. 133; "an ad insertion rules builder for configuring, specifying or identifying one or more ad insertion rules," para. 146).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Ahanger to DeMarco.  The motivation would have been for "configurability and flexibility" (Ahanger, para. 317).
The combination of DeMarco and Ahanger does not disclose the first overlay content element undetectable to a user; based on receiving user feedback, updating the overlay content element; or storing the obtained user feedback.
In the same art of video overlays, Andrews teaches the first overlay content element undetectable to a user; based on receiving user feedback, updating the overlay content element; and storing the obtained user feedback ("the video producer defines hotspots within the video file … A hotspot corresponds to both a location and time of an object displayed in the supplemented video … when the supplemented video is played back, the hotspot can be active, but invisible to the video viewer," para. 84; "once the video viewer has interacted with the motorbike 302, an indication is shown that the video viewer has already interacted with the motorbike 302. For example, whereas the hotspot was previously invisible to the video viewer, once the video viewer clicks on the hotspot, the hotspot can be shaded," para. 126).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Andrews to the combination of DeMarco and Ahanger.  The motivation would have been "for a more efficient method and system for generation and playback of supplemented videos which include interactive features" (Andrews, para. 10).
Regarding claim 22, the combination of DeMarco, Ahanger, and Andrews renders obvious generating one or more electronic instructions to present the augmented video content within a corresponding container ("an integrated media sequence that is played … using player 14 [of Fig. 1]," DeMarco, para. 20); and the merged first element of overlay content obscures at least a portion of the underlying video content element presented within the corresponding container ("Overlays can be transparent … or blocking," DeMarco, para. 18).
Regarding claim 23, the combination of DeMarco, Ahanger, and Andrews renders obvious wherein the merging of the first element of overlay content comprises establishing one or more spatial positions associated with the presentation of the first overlay content element within the corresponding container ("location information indicating a coordinate within the video for displaying each overlay," DeMarco, para. 19).
Regarding claim 25, the combination of DeMarco, Ahanger, and Andrews renders obvious obtaining (i) a duration associated with the merged first overlay content element (e.g. "timepoint.duration" of DeMarco, Table 1) and (ii) a current playback position of augmented video content (e.g. "video.time" of DeMarco, Table 1); determining whether a difference between the current playback position and the first temporal position exceeds the duration; and detecting the first triggering event when the difference exceeds the duration (e.g. "On Event: video.time 'near' timepoint + timepoint.duration … Hide tag.content" of DeMarco, Table 1).
Regarding claim 26, the combination of DeMarco, Ahanger, and Andrews renders obvious including interactive elements configured to provide a link to additional content related to the overlay content ("Overlays … may include link information that allows a user to automatically retrieve further information by clicking on a representation of the overlay when it is displayed," DeMarco, para. 18).
Regarding claim 27, the combination of DeMarco, Ahanger, and Andrews renders obvious wherein at least one of the first overlay content element and the second overlay content element comprises at least one of social media content, secondary video content, and cross-platform electronic content ("the video box on the lower left portion of FIGS. 4A and 4B," DeMarco, para. 18).
Regarding claims 28-30 and 32-34, they are rejected using the same citations and for the same reasons as the rejections of claims 21-23 and 25-27, respectively
Regarding claims 35-37, 39, and 40, they are rejected using the same citations and for the same reasons as the rejections of claims 21-23, 25, and 26, respectively.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeMarco, Ahanger, and Andrews, and further in view of Lieb et al. (US 2009/0271269; hereinafter "Lieb").
Regarding claim 24, the combination of DeMarco, Ahanger, and Andrews described above does not disclose collecting performance data corresponding to the one or more overlay content elements and generating a report based on a user activity and performance data; and selecting one or more future overlay content elements based on the report.
In the same art of displaying videos with overlays, Lieb teaches collecting performance data corresponding to the one or more overlay content elements and generating a report based on the user activity and performance data; and selecting one or more future overlay content elements based on the report ("When the viewer clicks on the image highlights or clicks on any links or buttons within the Ad Window, the viewer can then directed to the advertiser's desired location, for example a website … the advertiser can choose to place tracking code on advertiser's site to report to the Controller (or can otherwise report) when a viewer referred by the Controller has made a purchase or performed a desired action … the Controller can use this data to gauge the effectiveness of each advertisement, and use it when deciding which advertisements to display," para. 24).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lieb to the combination of DeMarco, Ahanger, and Andrews.  The motivation would have been to improve advertisement effectiveness over time.
Regarding claim 31, it is rejected using the same citations and for the same reasons as the rejection of claim 24.
Regarding claim 38, it is rejected using the same citations and for the same reasons as the rejection of claim 24, with the additional limitation of identifying user activity on websites corresponding to the one or more overlay content elements clicked on by the user (Lieb, para. 24; see claim 24 for motivation to combine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611